Motion Granted; Dismissed and Memorandum Opinion filed
June 7, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00238-CR
____________
 
JACOB WALLACE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 180th District Court
Harris County, Texas
Trial Court Cause No. 1229397
 

 
MEMORANDUM
OPINION
A written request to withdraw the notice of appeal was filed
with this court.  The request was not signed by appellant, however.  See Tex.
R. App. P. 42.2 (permitting voluntary dismissal of appeal on written motion
signed by appellant and his attorney).  When appellant did not respond to this
court’s request to file an amended or supplemental motion containing
appellant’s signature, the court abated the appeal and ordered a hearing in the
trial court to determine whether appellant desires to prosecute his appeal.  A
record of that hearing was filed in this court on May 27, 2011.  At the
hearing, appellant confirmed that he desires to withdraw his appeal.  
Based on this record, we suspend the requirement in Rule 42.2
that appellant’s signature be included on the request to withdraw his
appeal.  See Tex. R. App. P. 2 (permitting appellate court to modify
procedures in the interest of justice or for other good cause).  Because this
court has not delivered an opinion, we grant appellant=s request to withdraw his notice of
appeal and dismiss the appeal.  Accordingly, we order the appeal reinstated and
dismissed.  We direct the clerk of the court to issue the mandate of the court
immediately.
 
PER CURIAM
 
Panel consists of Justices
Frost, Jamison, and McCally.
Do Not Publish — Tex. R. App.
P. 47.2(b).